Exhibit 10.3

 

FAX TRANSMISSION

ORIGINAL SENT BY U.S. MAIL

 

Bank of America

Commercial Agency Management

WA1-501-37-20

800 Fifth Avenue, Floor 37

Seattle, WA 98104-3185

 

Tel 206.358.0101

Fax 206.358.0971

 

June 6, 2003

 

David Loftus

Treasurer

FLIR Systems, Inc.

16505 SW 72nd Avenue

Portland OR 97224

FAX: 503-4995-1715

 

RE:   FLIR Systems, Inc.

Credit Agreement dated as of March 22, 2003

 

Dear Dave:

 

Bank of America, as Agent is pleased to inform you that all Lenders have
consented to the sale of up to $210 million of Senior Convertible Notes as of
June 5, 2003.

 

Please call if I can be of further assistance.

 

Sincerely,

 

Bank of America, as Agent

 

/s/ DORA BROWN

Dora Brown

VP/Senior Agency Officer

 

cc:

   Eric Eidler, Bank of America    FAX: 503-275-1391      Kevin McBride, KeyBank
   FAX: 415-733-2480      Scott Mahoney, KeyBank    FAX: 425-709-4565      Tom
Marks, Union Bank of CA    FAX: 503-225-2846